Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 19, 2019

                                     No. 04-19-00188-CR

                                   Hardy Burl PURVIS IV,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0050-CR-B
                           Honorable William Old, Judge Presiding


                                        ORDER
        Patricia Wagner, the court reporter responsible for preparing the reporter’s record, has
filed a notification of late reporter’s record requesting an extension to September 14, 2019. We
grant her request and order her to file the reporter’s record by September 14, 2019.

       It is so ORDERED on August 19, 2019.


                                                           PER CURIAM


       ATTESTED TO: _______________________
                    Keith E. Hottle
                    Clerk of Court